SHEPPARD, District Judge
(orally, after stating the facts as above). The defendant, Joe Domingos, is charged by an information here with a violation of section 82 of the Criminal Code, chapter 321, Acts of 1909, volume 35, Statutes at Large, p. 1103 (U. S. Comp. St. Supp. 1909, p. 1414), which section is taken from the original act of March 2, 1907, c. 2359, 34 Statutes at Large, 1233, and so much as is applicable to the specific charge made against this defendant reads as follows:
“Whoever with intent that any person shall perform service or labor of any kind on board of any vessel engaged in trade and commerce among the several states or with foreign nations, or on board of any vessel of the United States engaged in navigating the high seas or any navigable water of the United States, ■ shall, procure or induce, or attempt to procure or induce, another by force or threats or by representations which he knows or believes to be untrue, or while the person so procured or induced is intoxicated or under the influence of any drug, to go on board of any such vessel to perform service or labor thereon, shall be fined,” etc.
The charge made by the information is substantially that defendant did unlawfully, with intent that the person William Mitchell should perform service and labor on board of a vessel engaged in trade and commerce with foreign nations, to wit, on board the Uruguayan steamship Oriental, and while said William Mitchell was in an intoxicated condition, did procure and induce said Mitchell to go on board said steamship Oriental with intent that said Mitchell should perform labor and service thereon as a seaman.
The defendant interposes a demurrer to the information on the ground that it does not allege that said Mitchell was procured or induced by force or threats, or by representations which defendant knew or believed to be untrue. •
However reprehensible may be the practice of inveigling drunken seamen aboard ship .for the purpose of signing them in contracts which they are incapable of comprehending, and whatever may have' been the intention of Congress by this legislation to protect the unwary seamen from falling hapless victims to the ingenious snares of hospitable runners, if the legislative purpose was 'to prohibit the mere inducing of drunken seamen aboard ship for the purpose of shipping them in the service of the vessel, the statute falls lamentably short of the mark. From an inspection of section 82 in question, it will be seen that the offense denounced by express terms of the statute is the taking of any person aboard while intoxicated, to labor, who had been previously procured or induced to such service by force or threats, or by representations known to be false.
The essential element of the offense is taking aboard any person to the service of the vessel who had been procured or induced by force or threats or by false representations to enter such service, and, unless it is charged substantially that the person taken aboard in an intoxicated condition was “so procured or induced,” it would fail to describe the offense denounced by the statute.
The information is bad therefore for omitting to charge the essential elements of the offense, and the United States attorney hav-. *265ing announced in court that the evidence would not sustain a charge embodying .the necessary allegations‘ to constitute the offense under the statute, the demurrer will be sustained, and the defendant discharged.